DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in this application.

Information Disclosure Statement
The IDSs filed on 04/29/2022 and 05/23/2022 have been considered. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-25 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-25 based on the amendments.

Applicant’s submission of a terminal disclaimer overcomes the double patenting rejection of claims 1-25 as being unpatentable over claims 1-20 of US patent no. 11,366,694 (US app. no. 17/113,100) in view of Emeis. A new double patenting rejection is applied to claims 1-25 based on the amendments. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-25 have been fully considered but they are moot in light of the references being applied in the current rejection.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
As per claims 1, 8, 15, and 22 (line numbers refer to claim 1):
	Line 4 and other lines recite “respective ones of the workloads” and lines 4-5 and other lines recite “respective ones of the multiple platforms” which is grammatically incorrect. 
	Line 11 and other lines recite “mandatary” which is incorrectly spelled.
	Line 14 recites “in response to that all the mandatary constraints are satisfied” is grammatically incorrect.
	Line 18 recites “the solution that satisfy at least all the mandatary constraints” but it should be “the solution that satisfies at least all the mandatory constraints”.

As per claims 5, 12, and 19 (line numbers refer to claim 5):
	Line 9 recites “one of the multiple platform” but “platform” should be changed to “platforms”.

Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, 21, and 23-25 are dependent claims of claims 1, 8, 15, and 22 so they are objected for the same reasons as claims 1, 8, 15, and 22 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, 15, and 22 (line numbers refer to claim 1):
	Lines 14-15 recite “in response to that all the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints” but this is not supported by the specification and drawings. The specification and drawings do not support that the solution to the optimization problem is checked to determine if the best effort constraints, but rather supports that the determination of whether the best effort constraints are met is a part of the process to determine a solution to the optimization problem. As shown in Fig. 3(A), step 304 checks if best effort constraints are satisfied for workloads which have been mapped to platforms which yield lowest costs for running the workloads. As shown in Fig. 3(B), if the workloads satisfy the best effort constraints then the current placement of workloads on platforms is the optimal placement. 

Claims 2-7, 9-14, 16-21, and 23-25 are dependent claims of claims 1, 8, 15, and 22 and fail to resolve the deficiencies of claims 1, 8, 15, and 22, so they are rejected for the same reasons as claims 1, 8, 15, and 22 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, 15, and 22 (line numbers refer to claim 1):
	Line 9 recites “solving, by the computer, an optimization problem” and line 16 recites “determining, by the computer, optimal placements of the respective ones of the workloads on the respective ones of the multiple platforms” and it is unclear what the relationship between the two limitations are and if the optimization problem is solved in order to determine the optimal placements of the respective ones of the workloads one the respective ones of the multiple platforms. 
	Line 14 recites “all the mandatary constraints are satisfied” but it is unclear what is satisfying the mandatory constraints (ie. the placements of the respective workloads on the respective platforms satisfy mandatory constraints).

As per claims 7, 14, and 21 (line numbers refer to claim 7):
	Lines 10 and 10-11 recite “each workload” and it is unclear if this is referring to each workload of “the workloads” of claim 1. 
	Line 13 recites “a workload” and it is unclear if this a workload of “the workloads” of claim 1. 

Claims 2-6, 9-13, 16-20, and 23-25 are dependent claims of claims 1, 8, 15, and 22 and fail to correct the deficiencies of claims 1, 8, 15, and 22. Therefore, they are rejected for the same reasons as the reasons provided for claims 1, 8, 15, and 22 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/113,102 in view of Bartfai-Walcott et al. (US 9195509 B2 herein Bartfai-Walcott) and further in view of Padala et al. (US 20160224395 A1 herein Padala).
Although the claims at issue are not identical, they are not patentably distinct from each
other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, the following table compares claim 1 with
claim 6 of the copending application 17/113,102. The differences are bolded.
Instant Application
17/113,102
1. A computer-implemented method for placements of workloads on multiple platforms, the method comprising: 
detecting, by a computer, a triggering event that modifies a matrix, wherein the matrix pairs respective ones of the workloads and respective ones of the multiple platforms and includes attributes of running the respective ones of the workloads on the respective ones of the multiple platforms; in response to the triggering event being detected, recalculating, by the computer, the attributes; 
solving, by the computer, an optimization problem to minimize a total cost for running all the workloads on the multiple platforms, based on recalculated attributes, subject to mandatary constraints and best effort constraints; 
finding, by the computer, a solution of the optimization problem to satisfy all the mandatary constraints; 




in response to that all the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints; 



















determining, by the computer, optimal placements of the respective ones of the workloads on the respective ones of the multiple platforms, based on the solution that satisfy at least all the mandatary constraints; and Docket No.: P201906267US012Application No.: 17/113,098Reply to Non-Final Office Action of 03/03/2022 








placing, by the computer, the respective ones of the workloads on the respective ones of the multiple platforms, based on the optimal placements.
1. A computer-implemented method for optimizing placements of workloads on multiple platforms, the method comprising: 
setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms that yield lowest costs for running the respective workloads; 





(see claim 6)





determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads, platform eligibility for running the respective workloads, and platform resource capacities are satisfied; 
in response to determining that the mandatory constraints are satisfied, checking a best effort constraint regarding required durations to complete the respective workloads by the respective workloads; determining a set of workloads for which the best effort constraints are not satisfied; in response to that the set of workloads is not empty, for the set of workloads, determining a set of candidate platforms that yield the lowest costs and enable the best effort constraints to be satisfied; determining upgraded platform indexes in the workload-platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms and calculating upgraded costs for the set of workloads; Docket No.: P201901506US013Application No.: 17/113,102Reply to Non-Final Office Action of 05/23/2022 selecting, from the set of workloads, a workload that has a lowest upgraded cost; setting an upgraded platform index in the workload-platform matrix for the workload that has the lowest upgraded cost; and 
executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost.




6. The computer-implemented method of claim 1, wherein an objective of the optimization problem is to minimize a total cost for running the respective workloads on the respective platforms.

Although the claims at issue are not identical, they are not patentably distinct from each
other. The copending application ‘102 does not explicitly claim detecting, by a computer, a triggering event that modifies a matrix, wherein the matrix includes attributes of running the respective ones of the workloads on the respective ones of the multiple platforms; in response to the triggering event being detected, recalculating, by the computer, the attributes; solving, by the computer, an optimization problem based on recalculated attributes; placing, by the computer, the respective ones of the workloads on the respective ones of the multiple platforms, based on the optimal placements.

However, Bartfai-Walcott teaches detecting, by a computer, a triggering event for a matrix, wherein the matrix pairs respective ones of the workloads and respective ones of the multiple platforms and includes attributes of running the respective ones of the workloads on the respective ones of the multiple platforms and the triggering event being detected (see the table in Col. 8; Col. 8 lines 14-18 In the above table, it may be seen that Workload A has a response time of 10 seconds on Vendor A's platform, even though the platform features an older operating system and slower CPU speed than does Vendor C's. Conversely Workload B performs worse on that same platform (Vendor A's); Col. 8 line 62-Col. 9 line 2 In step P1, new workloads are monitored/discovered (e.g., either in an automated or manual fashion). This could be aggregated coarsely (e.g., via Java, Objective C, a batch process, a grid arrangement, etc)…2. In step P2, it is determined whether the workload is new. 3. If so, the new workload is registered); 
placing, by the computer, the respective ones of the workloads on the respective ones of the multiple platforms, based on the optimal placements  (Col. 9 lines 46-50 If, however, the optimal platform can handle the workload, such a recommendation can be communicated to a network manager or the like in step P14. 5. Thereafter, the workload can be migrated from its existing platform to the optimal platform; Col. 9 lines 30-33 all platforms where the workload has been measured will be identified, and the identity of an optimal platform for handling the workload will be determined; Claim 1 A method  for optimizing workload placement in a networked cloud computing environment, comprising: defining the networked cloud computing environment as comprising a plurality of independent cloud networks; Col. 8 lines 33-35 job placement logic must discern which workloads perform best on multiple platforms).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of ‘102 with the teachings of Bartfai-Walcott to optimize workload placement and optimize performance (see Bartfai-Walcott Col. 8 lines 29-34 Furthermore, this approach then optimizes workload placement in a networked computing environment, such as a cloud computing environment, based on such values. To optimize performance beyond those standards known today, job placement logic must discern which workloads perform best on multiple platforms).
	
	The claims of ‘102 and Bartfai-Walcott fail to teach detecting, by a computer, a triggering event that modifies a matrix; in response to the triggering event being detected, recalculating, by the computer, the attributes; solving, by the computer, an optimization problem based on recalculated attributes.

	However, Padala teaches detecting, by a computer, a triggering event that modifies a matrix; in response to the triggering event being detected, recalculating, by the computer, the attributes; solving, by the computer, an optimization problem based on recalculated attributes (abstract The VMMS is configured to generate a matrix that represents a mapping of a plurality of virtual machines (VMs) to a plurality of hosts and to calculate a first imbalance metric of the matrix. The VMMS is also configured to identify a plurality of candidate migrations the VMs. The VMMS searches through the solution space efficiently and can perform an exhaustive search to find the optimal solution. For each candidate migration, the VMMS is configured to alter the matrix to represent the candidate migration and to calculate a candidate imbalance metric based on the altered matrix; [0011] In the exemplary embodiment, the VMMS 125 evaluates all possible cluster configurations and recommends VM migrations that lead to an optimal configuration. The optimal configuration is one that maximally reduces imbalance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of ‘102 and Bartfai-Walcott with the teachings of Padala to efficiently determine optimal placements (see Padala [0011] The optimal configuration is one that maximally reduces imbalance while also respecting the cost-benefit trade-off. The VMMS 125 is configured to use an efficient data structure and an efficient algorithm to evaluate possible configurations and find a solution.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 9195509 B2 herein Bartfai-Walcott) in view of Padala et al. (US 20160224395 A1 herein Padala) in view of Chen et al. (US 20150363246 A1 herein Chen).
Bartfai-Walcott was cited in a previous office action.
As per claim 1, Bartfai-Walcott teaches the invention substantially as claimed including a computer-implemented method for placements of workloads on multiple platforms (Claim 1 A method for optimizing workload placement in a networked cloud computing environment, comprising: defining the networked cloud computing environment as comprising a plurality of independent cloud networks; Col. 6 lines 54-55 This allows cloud computing environment 50 to offer infrastructure, platforms, and/or software as services; Col. 8 lines 33-35 job placement logic must discern which workloads perform best on multiple platforms), the method comprising: 
detecting, by a computer, a triggering event for a matrix, wherein the matrix pairs respective ones of the workloads and respective ones of the multiple platforms and includes attributes of running the respective ones of the workloads on the respective ones of the multiple platforms and the triggering event being detected (see the table in Col. 8; Col. 8 lines 14-18 In the above table, it may be seen that Workload A has a response time of 10 seconds on Vendor A's platform, even though the platform features an older operating system and slower CPU speed than does Vendor C's. Conversely Workload B performs worse on that same platform (Vendor A's); Col. 8 line 62-Col. 9 line 2 In step P1, new workloads are monitored/discovered (e.g., either in an automated or manual fashion). This could be aggregated coarsely (e.g., via Java, Objective C, a batch process, a grid arrangement, etc)…2. In step P2, it is determined whether the workload is new. 3. If so, the new workload is registered); 
solving, by the computer, an optimization problem subject to mandatary constraints, subject to mandatary constraints; finding, by the computer, a solution of the optimization problem to satisfy all the mandatary constraints; all the mandatary constraints are satisfied  (Col. 9 lines 29-37 Optimize the workload 74 1. In step P11, all platforms where the workload has been measured will be identified, and the identity of an optimal platform for handling the workload will be determined. The identification of an optimal platform is typically based on the above performance metrics and any applicable SLA terms (as mandatory constraints) (e.g., the optimal platform must be able to accommodate the workload without violating any SLA terms); Col. 7 lines 34-36 Service level management provides cloud computing resource allocation and management such that required service levels are met);
determining, by the computer, optimal placements of the respective ones of the workloads on the respective ones of the multiple platforms, based on the solution that satisfy at least all the mandatary constraints (Fig. 4; Col. 8 lines 31-34 To optimize performance beyond those standards known today, job placement logic must discern which workloads perform best on multiple platforms; Col. 9 lines 29-37 Optimize the workload 74 1. In step P11, all platforms where the workload has been measured will be identified, and the identity of an optimal platform for handling the workload will be determined. The identification of an optimal platform is typically based on the above performance metrics and any applicable SLA terms (as mandatory constraints) (e.g., the optimal platform must be able to accommodate the workload without violating any SLA terms)); and 
placing, by the computer, the respective ones of the workloads on the respective ones of the multiple platforms, based on the optimal placements (Col. 9 lines 46-50 If, however, the optimal platform can handle the workload, such a recommendation can be communicated to a network manager or the like in step P14. 5. Thereafter, the workload can be migrated from its existing platform to the optimal platform; Col. 9 lines 30-33 all platforms where the workload has been measured will be identified, and the identity of an optimal platform for handling the workload will be determined; Claim 1 A method  for optimizing workload placement in a networked cloud computing environment, comprising: defining the networked cloud computing environment as comprising a plurality of independent cloud networks; Col. 8 lines 33-35 job placement logic must discern which workloads perform best on multiple platforms).

	Bartfai-Walcott fails to teach a triggering event that modifies a matrix, in response to the triggering event being detected, recalculating, by the computer, the attributes; solving, by the computer, an optimization problem to minimize a total cost for running all the workloads on the multiple platforms, based on recalculated attributes, subject to best effort constraints; in response to that the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints. 

	However, Padala teaches a triggering event that modifies a matrix, in response to the triggering event being detected, recalculating, by the computer, the attributes; solving, by the computer, an optimization problem based on recalculated attributes (abstract The VMMS is configured to generate a matrix that represents a mapping of a plurality of virtual machines (VMs) to a plurality of hosts and to calculate a first imbalance metric of the matrix. The VMMS is also configured to identify a plurality of candidate migrations the VMs. The VMMS searches through the solution space efficiently and can perform an exhaustive search to find the optimal solution. For each candidate migration, the VMMS is configured to alter the matrix to represent the candidate migration and to calculate a candidate imbalance metric based on the altered matrix; [0011] In the exemplary embodiment, the VMMS 125 evaluates all possible cluster configurations and recommends VM migrations that lead to an optimal configuration. The optimal configuration is one that maximally reduces imbalance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott with the teachings of Padala because Padala’s teaching of a matrix which maps VMs to hosts is an efficient data structure that allows for an optimal placement to be determined (see Padala [0011] The optimal configuration is one that maximally reduces imbalance while also respecting the cost-benefit trade-off. The VMMS 125 is configured to use an efficient data structure and an efficient algorithm to evaluate possible configurations and find a solution.).
	
Bartfai-Walcott and Padala fail to teach solving, by the computer, an optimization problem to minimize a total cost for running all the workloads on the multiple platforms, subject to best effort constraints; in response to that the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints. 

	However, Chen teaches solving, by the computer, an optimization problem to minimize a total cost for running all the workloads on the multiple platforms, subject to best effort constraints; in response to that the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints ([0030] The mathematical optimization model is used to optimally dispatch the service requests to service providers to achieve an optimal business goal such as, inter alia, minimizing a total operational cost and balance a workload among different service providers…an optimization problem comprising maximizing or minimizing an objective function (e.g., a business goal) by systematically choosing input values from within an allowed set and computing a value of the objective function is provided. In response, the intelligent service dispatcher minimizes (via execution of an optimization model) an overall service operation cost via dispatching application service requests to an associated service provider. The optimization model includes two major portions: an objective function and constraints. The objective function comprises different business objectives (e.g., a sum of overall operation cost of requested services in a queue). Constraints are grouped as hard constraints (i.e., the constraints cannot be violated during service dispatching, e.g., a specified application service may be only provided by specific service providers) and soft constraints (i.e., a violation of the constraint results in some penalty, e.g., in order to balance a workload of different service providers, the dispatcher prefers to assign the service request to a service provider with lower utilization if the cost is the same); [0023] Cloud based system 101 may include an OSS function component 301, a BSS function component 302, a runtime environment component 303, and a hardware/software/platform 304; [0065] An end to end service lifecycle is managed across different infrastructure environments; Chen teaches in response to that the mandatary constraints are satisfied, determining, by the computer, whether the solution satisfies the best effort constraints because in an optimization model, mandatory constraints (hard constraints) must be satisfied and best effort constraints (soft constraints) are checked to determine if they are satisfied. ).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott and Padala with the teachings of Chen to reduce costs (see Chen [0030] For example, an optimization problem comprising maximizing or minimizing an objective function (e.g., a business goal) by systematically choosing input values from within an allowed set and computing a value of the objective function is provided. In response, the intelligent service dispatcher minimizes (via execution of an optimization model) an overall service operation cost). 
	
As per claim 2, Bartfai-Walcott, Padala, and Chen teach the computer-implemented method of claim 1. Bartfai-Walcott specifically teaches further comprising: determining whether one of the workloads is a currently running workload or a pending workload (claim 8 determine if the workload is a new workload or an existing workload); 
in response to determining that the one of the workloads is the currently running workload, determining, by the computer, whether a current platform on which the currently running workload is running is an optimal platform for the currently running workload (Col. 2 lines 11-16 measure a performance of the workload on a current platform using a set of performance metrics; identify an optimal platform for handling the workload based on the performance and a set of service level agreement (SLA) terms; and migrate the workload from the current platform to the optimal platform; Col. 8 line 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform); 
in response to determining that the current platform is the optimal platform for the currently running workload, keeping, by the computer, the currently running workload on the current platform (claim 1 taking a measurement of a performance of the workload on a combination of software and hardware of a current platform of an independent cloud network using a set of performance metrics, the set of performance metrics comprising at least one of throughput and energy consumption; identifying an optimal platform for handling the workload based on a set of service level agreement (SLA) terms and a comparison of the measurement of the performance of the workload on the combination of software and hardware of the current platform to measurements of a performance of the workload on a combination of software and hardware of each of all of a plurality of platforms of independent cloud networks where the workload has been measured;…if the swapping is not effective, fetching a next workload); 
in response to determining that the current platform is not the optimal platform for the currently running workload, migrating, by the computer, the currently running workload from the current platform to the optimal platform for the currently running workload (Col. 2 lines 11-16 measure a performance of the workload on a current platform using a set of performance metrics; identify an optimal platform for handling the workload based on the performance and a set of service level agreement (SLA) terms; and migrate the workload from the current platform to the optimal platform; Col. 8 line 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform); and 
in response to determining that the one of the workloads is the pending workload, placing, by the computer, the pending workload on an optimal platform for the pending workload (Col. 10 lines 23-37 If new, the workload can be registered. In step S2, a performance of the workload (or a sample thereof) is measured on a current platform using a set of performance metrics. This step can include one or more of the following operations: identifying a sample of the workload; identifying the set of performance metrics; taking a baseline measurement of the sample; running the sample; and/or logging a set of results of the measuring. In step S3, an optimal platform for handling the workload is identified based on the performance and a set of service level agreement (SLA) terms. This step can include one or more of the following operations: evaluating all platforms where the workload has been measured; and/or determining if the optimal platform has availability to handle the workload. Then, in step S4, the workload is migrated from the current platform to the optimal platform.).

As per claim 6, Bartfai-Walcott, Padala, and Chen teach the computer-implemented method of claim 1. Bartfai-Walcott specifically teaches wherein the attributes in the matrix comprise estimated time durations to complete the respective ones of the workloads on the respective ones of the multiple platforms (see table in Col. 8; Col. 8 lines 14-15 In the above table, it may be seen that Workload A has a response time of 10 seconds on Vendor A's platform), and 
estimated resource requirements of the respective ones of the workloads running on the respective ones of the multiple platforms (Col. 7 lines 34-40 Service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA; Col. 7 lines 23-26 Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment; Col. 8 lines 34-35 discern which workloads perform best on multiple platforms; Col. 10 lines 30-34 an optimal platform for handling the workload is identified based on the performance and a set of service level agreement (SLA) terms. This step can include one or more of the following operations: evaluating all platforms where the workload has been measured).
	Additionally, Padala teaches estimated costs of running the respective ones of the workloads on the respective ones of the multiple platforms (see code below paragraph [0026] Costs = ComputeCost(s); [0028] The VMMS 125 may further calculate a cost and benefit for each candidate migration; [0011] the VMMS 125 evaluates all possible cluster configurations and recommends VM migrations that lead to an optimal configuration. The optimal configuration is one that maximally reduces imbalance while also respecting the cost-benefit trade-off; abstract The VMMS is configured to generate a matrix that represents a mapping of a plurality of virtual machines (VMs) to a plurality of hosts).

As per claim 8, it is a computer program product claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Bartfai-Walcott teaches a computer program product for placements of workloads on multiple platforms, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors, the program instructions executable to perform operations (Col. 1 lines 62-66 a system for optimizing workload placement in a networked computing environment, comprising: a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions; Col. 8 lines 34-35 discern which workloads perform best on multiple platforms; Col. 6 lines 54-55 This allows cloud computing environment 50 to offer infrastructure, platforms, and/or software as services).

As per claims 9 and 13, they are computer program product claims of claims 2 and 6, so they are rejected for the same reasons as claims 2 and 6 above. 

As per claim 15, it is a computer system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Bartfai-Walcott teaches a computer system for placements of workloads on multiple platforms, the computer system comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to perform operations (Col. 1 lines 62-66 a system for optimizing workload placement in a networked computing environment, comprising: a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions; Col. 8 lines 34-35 discern which workloads perform best on multiple platforms; Col. 6 lines 54-55 This allows cloud computing environment 50 to offer infrastructure, platforms, and/or software as services).

As per claims 16 and 20, they are computer system claims of claims 2 and 6, so they are rejected for the same reasons as claims 2 and 6 above. 

As per claim 22, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Bartfai-Walcott teaches a system of multiple platforms, comprising: respective workloads, comprising pending workloads and running workloads; respective ones of the multiple platforms, comprising remote platforms and local platforms; a system for mapping the respective workloads and the respective ones of the multiple platforms; the system for mapping the respective workloads and the respective ones of the multiple platforms comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to perform operations (Fig. 4; table in Col. 8; Col. 1 lines 62-66 a system for optimizing workload placement in a networked computing environment, comprising: a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions; Col. 8 lines 34-35 discern which workloads perform best on multiple platforms; Col. 6 lines 54-55 This allows cloud computing environment 50 to offer infrastructure, platforms, and/or software as services; claim 8 determine if the workload is a new workload or an existing workload; Col. 8 line 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform; Col. 5 lines 15-18 Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network; Col. 6 lines 44-47 As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers; Col. 9 lines 30-33 all platforms where the workload has been measured will be identified, and the identity of an optimal platform for handling the workload will be determined).

As per claim 23 , it is a system claim of claim 2, so it is rejected for the same reasons as claim 2 above. 

Claims 3, 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott, Padala, and Chen, as applied to claims 1, 8, 15, and 22 above, in view of Emeis et al. (US 7571154 B2 herein Emeis).
Emeis was cited in a previous office action.
As per claim 3, Bartfai-Walcott, Padala, and Chen teach the computer-implemented method of claim 1. Bartfai-Walcott specifically teaches further comprising: scanning, by the computer, the respective ones of the workloads (Col. 8 lines 58-62 Steps to implement workload placement using the Workload Manager may include those similar to the following: A. Monitor/Discover 70 1. In step P1, new workloads are monitored/discovered; claim 1 monitoring a workload); 
detecting, by the computer, whether a new workload is added (claim 1 determining, based on the monitoring, whether the workload is new).
Additionally, Padala teaches determining, by the computer, that the triggering event for modifying the matrix has been detected (abstract The VMMS is configured to generate a matrix that represents a mapping of a plurality of virtual machines (VMs) to a plurality of hosts and to calculate a first imbalance metric of the matrix. The VMMS is also configured to identify a plurality of candidate migrations the VMs. The VMMS searches through the solution space efficiently and can perform an exhaustive search to find the optimal solution. For each candidate migration, the VMMS is configured to alter the matrix to represent the candidate migration and to calculate a candidate imbalance metric based on the altered matrix).
	
Bartfai-Walcott, Padala, and Chen fail to teach detecting, by the computer, one or more requirements of a currently running workload are changed; detecting, by the computer, one of the workloads has completed processing; and determining, by the computer, that the triggering event for modifying the matrix has been detected, in response to at least one of: the new workload being added, the one or more requirements of the currently running workload being changed, and the one of the workloads having completed.

However, Emeis teaches detecting, by the computer, one or more requirements of a currently running workload are changed (Col. 26 lines 58-62 administrator 20 has finished modifying the application entry…Because application matrix 350 detects that it has changed, application matrix 350 sends an alert; Col. 22 lines 39-41 Storing application-specific parameters in application matrix 350 allows the application-specific parameters to change); 
detecting, by the computer, one of the workloads has completed processing (Col. 17 lines 39-40 Rules engine 246 uses the task id to determine when a task completes); and 
determining, by the computer, that the triggering event for modifying the matrix has been detected, in response to at least one of: the new workload being added, the one or more requirements of the currently running workload being changed, and the one of the workloads having completed (Col. 22 lines 1-2 add new application definitions and configurations to application matrix 350; Col. 22 lines 39-41 Storing application-specific parameters in application matrix 350 allows the application-specific parameters to change; Col. 17 lines 39-40 Rules engine 246 uses the task id to determine when a task completes; Col. 21 lines 52-57 In order to give effect to changes in application matrix 350, application SLAI 358 automatically updates application rules engine 355 and monitoring subsystem 202. In particular, application matrix 350 sends an alert whenever application matrix 350 changes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, and Chen with the teachings of Emeis because Emeis’s teaching of modifying a matrix allows for information about the applications to be updated and allows for automatic deployment of the applications (see Emeis, Col. 21 lines 31-44 As described below, application matrix 350, application governor 352, configuration processor 354, and application SLAI 358 provide a framework that allows control unit 12 to autonomically control the deployment, execution and monitoring of applications across application nodes 14 of distributed computing system 10. Application matrix 350 contains all the information needed by control unit 12 to interact with one or more applications or application servers and provide autonomic control over a set of applications. Specifically, application matrix 350 provides a logical definition for deploying and controlling the set of applications to one or more tiers within distributed computing system 10).

As per claims 10, 17, and 24, they are computer program product, computer system, system claims of claim 3, so they are rejected for the same reasons as claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott, Padala, Chen, and Emeis, as applied to claims 3, 10, and 17 above, in view of Karstens (US 9128760 B2) and further in view of Fatemi et al. (US 11169846 B2 herein Fatemi).
Karstens and Fatemi were cited in a previous office action.
As per claim 4, Bartfai-Walcott, Padala, Chen, and Emeis teach the computer-implemented method of claim 3. Bartfai-Walcott specifically teaches further comprising: determining, by the computer, whether a list of eligible platforms for the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the list of eligible platforms (Fig. 4; Col. 8 lines 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform; Col. 9 lines 38-39 determined whether the optimal platform has availability to handle the workload). 
Additionally, Emeis teaches detecting, by the computer, whether a budget associated with the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the budget (Col. 26 lines 36-38 application configuration properties include a minimum number of nodes, minimum resource requirements for a node; Col. 22 lines 39-41 Storing application-specific parameters in application matrix 350 allows the application-specific parameters to change; Col. 21 lines 52-57 In order to give effect to changes in application matrix 350, application SLAI 358 automatically updates application rules engine 355 and monitoring subsystem 202. In particular, application matrix 350 sends an alert whenever application matrix 350 changes; Col. 22 line 48 a first application that is currently deployed to the node).

Bartfai-Walcott, Padala, Chen, and Emeis fail to teach detecting, by the computer, whether a requested duration to complete the currently running workload is changed; detecting, by the computer, whether a priority assigned to the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the requested duration to complete, the priority.

However, Karstens teaches detecting, by the computer, whether a requested duration to complete the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the requested duration to complete (Col. 4 lines 24-28 The boost may adjust a priority of the element to which the boost is applied or associated to allow the element to complete a task in a shorter period of time than under normal operating conditions or to complete the task more efficiently; claim 1 providing a boost, by a processing device, to an element relative to at least one other element in response to a boost feature associated with the element being activated; wherein providing the boost to the element comprises providing a predetermined longer duration of use of a shared use resource to the element relative to the at least one other element based on a boost setting associated with the element, the boost adjusting a priority of the element by allowing the element to complete a task in a shorter time period).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, Chen, and Emeis with the teachings of Karstens because Karstens’s teaching of determining that duration for a workload is shortened allows for tasks to completed more efficiently (see Karstens, Col. 4 lines 24-28 The boost may adjust a priority of the element to which the boost is applied or associated to allow the element to complete a task in a shorter period of time than under normal operating conditions or to complete the task more efficiently).
	
Bartfai-Walcott, Padala, Chen, Emeis, and Karstens fail to teach detecting, by the computer, whether a priority assigned to the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the priority.

However, Fatemi teaches detecting, by the computer, whether a priority assigned to the currently running workload is changed; determining, by the computer, that the one or more requirements of the currently running workload are changed, in response to at least one of detected changes: the priority (Col. 4 lines 9-11 Change priority: Provides any task with the means to locate, identify and change the priority of an existing executing Task that has been started; Col. 5 lines 18-28 The scheduler algorithm 50 writes SRB task start command as well as any input data provided by the sending task to a private memory address associated with the AS of the receiving task. The SRB task start command can also include a request to change the priority setting and order of execution of the receiving task. If the algorithm 50 determines that a task stop actionable request, block 60, a task suspend actionable request, block 62, a task resume actionable request, block 64, a task change order actionable request, block 66, and task change priority actionable request, block 68, is received).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, Chen, Emeis, and Karstens with the teachings of Fatemi because Fatemi’s teaching of determining that a task has changed priority allows for more important tasks to be executed first. 

As per claims 11 and 18, they are computer program product and computer system claims of claim 4, so they are rejected for the same reasons as the reasons provided for claim 4 above. 

Claims 5, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott, Padala, and Chen, as applied to claims 1, 8, 15, and 22 above, in view of McGrath et al. (US 20200296155 A1 herein McGrath) and further in view of Lee (KR20190131174A).
The claim mappings of Lee are made with a translation of KR20190131174A.
Lee was cited in a previous office action.
As per claim 5, Bartfai-Walcott, Padala, and Chen teach the computer-implemented method of claim 1. Bartfai-Walcott specifically teaches further comprising: scanning, by the computer, the respective ones of the multiple platforms; detecting, by the computer, whether a new platform is added (Fig. 4; Col. 8 lines 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform);
detecting, by the computer, a cost charged by one of the multiple platforms (Col. 7 lines 26-28 Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment);
determining, by the computer, that the triggering event for the matrix has been detected, in response to at least one of: the new platform being added (table in Col. 8; Fig. 4; Col. 8 lines 51-56 If the workload already exists and has previously been identified, the workload manager may periodically evaluate placement decisions that would improve performance and communicate back to the cloud manager a preferred migration of the workload to a new platform); 
detecting, by the computer, a cost charged by one of the multiple platforms (Col. 7 lines 26-28 Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment).
Additionally, Padala teaches determining, by the computer, that the triggering event for modifying the matrix has been detected (abstract The VMMS is configured to generate a matrix that represents a mapping of a plurality of virtual machines (VMs) to a plurality of hosts and to calculate a first imbalance metric of the matrix. The VMMS is also configured to identify a plurality of candidate migrations the VMs. The VMMS searches through the solution space efficiently and can perform an exhaustive search to find the optimal solution. For each candidate migration, the VMMS is configured to alter the matrix to represent the candidate migration and to calculate a candidate imbalance metric based on the altered matrix).
Additionally, Chen teaches detecting, by the computer, whether one or more resources of the one of the multiple platforms are changed; determining, by the computer, that the triggering event has been detected, in response to at least one of: the one or more resources being changed ([0059] modifying hardware and software; [0026] the service provider, executes changes with respect to hardware, software; claim 2 modifying based on results of said provisioning, hardware and software associated with said service request).

Bartfai-Walcott, Padala, and Chen fail to teach detecting, by the computer, whether a cost charged by one of the multiple platforms is changed; detecting, by the computer, whether the one of the multiple platform is removed; determining, by the computer, that the triggering event has been detected, in response to at least one of: the cost charged by the one of the multiple platforms being changed and the one of the multiple platforms being removed.

However, McGrath teaches detecting, by the computer, whether the one of the multiple platform is removed; determining, by the computer, that the triggering event has been detected, in response to at least one of: the one of the multiple platforms being removed ([0264] The CDE may further, at 2332, exclude the non-compliant edge nodes and remove the non-compliant edge nodes from the Node ID/Details database (not shown); [0287] generating an excluded node identification list for the one or more candidate target edge nodes that do not support the workload determinism KPIs; and causing the excluded node identification list to be removed from a node ID database of the edge computing system.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, and Chen with the teachings of McGrath because McGrath’s teaching of removing non-compliant nodes that do not support workload KPIs allows for KPIs such latency to be met (see McGrath [0264] The CDE may further determine, at 2330, based on the comparison, one or more non-compliant edge nodes from the set of candidate target edge nodes that are not compliant with the workload determinism KPIs. The CDE may further, at 2332, exclude the non-compliant edge nodes and remove the non-compliant edge nodes from the Node ID/Details database (not shown); [0116] Latency used to provide a first key performance indicator (KPI)).
	

Bartfai-Walcott, Padala, Chen, and McGrath fail to teach detecting, by the computer, whether a cost charged by one of the multiple platforms is changed; determining, by the computer, that the triggering event has been detected, in response to at least one of: the cost charged by the one of the multiple platforms being changed.

	However, Lee teaches detecting, by the computer, whether a cost charged by one of the multiple platforms is changed; determining, by the computer, that the triggering event has been detected, in response to at least one of: the cost charged by the one of the multiple platforms being changed ([0052] lines 1-2 the cost monitoring unit 210 may periodically detect a change in cost of at least one candidate available cloud resource).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, Chen, and McGrath with the teachings of Lee because Lee’s teaching of detecting a cost change allows for tasks to migrated to another cloud resource with lower costs (see Lee, [0059] lines 8-11 mediating a batch job means that when another available cloud resource having a cost advantage is detected during execution of the batch job, the execution of the batch job is stopped and transfer of the batch job to another available cloud resource having a cost advantage).
	
As per claims 12, 19, and 25, they are computer program product, computer system, and system claims of claim 5, so they are rejected for the same reasons as the reasons provided for claim 5 above.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott, Padala, and Chen, as applied to claims 1, 8, and 15 above, in view of Aydelott et al. (US 20180095778 A1 herein Aydelott).
Aydelott was cited in a previous office action.
As per claim 7, Bartfai-Walcott, Padala, and Chen teach the computer-implemented method of claim 1. Chen specifically teaches a second of the mandatory constraints requires that the total cost does not exceed an overall monetary budget for the workloads ([0012] An overall business goal comprised by multiple business key performance indicators (KPI) such as, inter alia, operational cost; [0030] optimally dispatch the service requests to service providers to achieve an optimal business goal such as, inter alia, minimizing a total operational cost and balance a workload among different service providers),
a third of the mandatory constraints requires that a selected platform for running a workload is eligible for running the workload ([0045] Capability constraint such that some service providers do not have the capability to host the application services), and 
a fourth of the mandatory constraints requires that a resource consumption maximal bound of any platform be not exceeded ([0046] Capacity constraint such that a number of application users in a service provider cannot exceed a specified number; [0025] attributes may include, inter alia, an application service list, SLAs, capabilities, capacities, pricing models, resource utilization), 
wherein one of the best effort constraints requires that for any workload ([0030] soft constraints (i.e., a violation of the constraint results in some penalty, e.g., in order to balance a workload of different service providers, the dispatcher prefers to assign the service request to a service provider with lower utilization if the cost is the same)).

Bartfai-Walcott, Padala, and Chen fail to teach a first of the mandatory constraints requires that a cost for running each workload does not exceed a remaining monetary budget assigned to the each workload, wherein one of the constraints requires that for any workload an estimated duration to complete do not exceed an required duration to complete.

However, Aydelott teaches a first of the mandatory constraints requires that a cost for running each workload does not exceed a remaining monetary budget assigned to the each workload, wherein one of the constraints requires that for any workload an estimated duration to complete do not exceed an required duration to complete. ([0018] lines 32-38 An analysis may be done of metrics such as cost, performance, reliability and time to deliver expected results for a single cloud server services or when spreading a workload across different cloud server services. Certain needs or goals (e.g., cost against performance, cost against time to delivery, etc.) may be prioritized when doing the analysis; [0025] lines 8-11 In some implementations, the inputs to the user interface 118 are intent driven and inputs comprise intents or desired results (e.g., a cost goal, performance goal, availability goal, etc.); [0018] lines 21-23 parameters such as bandwidth, latency, processing capability, and/or computer memory; [0032] lines 3-7 the machine learning rule trainer module 304 is configured to automatically manage workloads across different cloud server services 106. In some implementations, the machine learning rule trainer module 304 comprises rules and parameters; claim 4 the machine learning algorithm accesses at least one metric from a group comprising cost, performance, reliability and time to deliver and analyzing the received request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bartfai-Walcott, Padala, and Chen with the teachings of Aydelott so workloads can be deployed on the best cloud provider (see Aydelott, [0045] lines 10-19 the metrics for a plurality of deployments on cloud server services 106 are available and used to determine which deployment is best suited to fulfill the request. In some cases, the request may result in workload scheduled across a plurality of cloud server services 106 to fulfill the request and to maximize one or more metrics associated with the container 404 of the customer. For example, upon analysis, there is a determination, that cost is minimized while still meeting a performance level contained in a request). 

As per claims 14 and 21, they are computer program product and computer system claims of claim 7, so they are rejected for the same reasons as the reasons provided for claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195